DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 19 and 20 of the Remarks, filed February 3, 2022, with respect to claims 16-19, 36-39, 56-59, and 63 have been fully considered and are persuasive.  The rejection of 16-19, 36-39, 56-59, and 63 has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11-19, 21-29, 31-39, 41-49, 51-59, and 61-63 are allowed and are re-numbered as claims 1-57, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 21, 41, and 61, determining a spatial relation reference of a first sounding reference signal resource;
setting a path loss reference for a sounding reference signal for positioning resource set to the spatial relation reference if the spatial relation reference is not an uplink reference signal; and


as recited in claim 9 and similarly recited in claims 29, 49, and 62, determining a first sounding reference signal resource that has a downlink reference signal as a spatial relation reference;
setting a path loss reference for a sounding reference signal for positioning resource set equal to the spatial relation reference associated with the first sounding reference signal resource; and
setting the path loss reference equal to a reference system resource from a synchronization signal block the user equipment utilizes to obtain a master information block if there is no spatial relation associated with a downlink reference signal; and

as recited in claims 16 and similarly recited in claims 36, 56, and 63, determining a spatial relation reference of an indexed sounding reference signal for positioning resource set; and
setting a path loss reference for a sounding reference signal for positioning resource set equal to the spatial relation reference, wherein the indexed sounding reference signal for positioning resource set includes a plurality of sounding reference signal resources and the path loss reference is used for each of the plurality of sounding reference signal resources.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/15/2022